Exhibit 10.27

 

LOGO [g444784g96w69.jpg]

EQUITY AWARD GRANT POLICY

I. General Scope

This Equity Award Grant Policy (this “Policy”) establishes the process for
Monotype Imaging Holdings Inc. (the “Company”) to follow when it grants shares
of restricted stock, stock options or other equity-based awards (collectively,
“Equity Awards”) to an officer or employee of the Company or any of its direct
or indirect subsidiaries (each, an “Employee”) pursuant to the Monotype Imaging
Holdings Inc. Amended and Restated 2007 Stock Option and Incentive Plan, as
amended from time to time (the “2007 Plan”), or any other equity compensation
plan of the Company that the Board of Directors or the Management Development
and Compensation Committee (the “Compensation Committee”) determines to be
subject to this Policy (collectively, with the 2007 Plan, the “Plans”). A list
of the Plans is set forth on Exhibit A. This Policy does not apply to grants of
Equity Awards to non-employee directors or other eligible persons under the
Plans who are not Employees. Additionally, notwithstanding the foregoing, in
recognition of the special considerations that may apply to certain types of
performance-based Equity Awards, this Policy does not apply automatically to
grants of Equity Awards that are made or earned upon the achievement of
previously determined performance-based parameters under the Plans.

II. Grant Date of Equity Awards

While the Plans may permit the granting of Equity Awards at any time, the
Company will generally only grant Equity Awards on a regularly scheduled basis.
Doing so will enhance the effectiveness of the Company’s internal control over
its Equity Award grant process and alleviate some of the burdens related to
accounting for Equity Awards in accordance with Financial Accounting Standards
Board Accounting Standards Codification Topic 718 (“ASC 718”). If extraordinary
circumstances arise such that the Compensation Committee or the Board of
Directors determines it is advisable to grant an Equity Award at a time other
than as set forth below, the Compensation Committee may consider and approve any
such grant.

Initial and Promotion Grants

Grants of Equity Awards made in conjunction with the hiring of a new Employee or
the promotion of an existing Employee will be made on a regular monthly basis on
the fifteenth day of each month, unless the fifteenth is not a day on which the
NASDAQ Global Select Market (or such other market on which the Company’s common
stock is then principally listed) is open for trading in which case it shall be
the next such trading day (each, a “Monthly Approval Date”). These initial and
promotion grants shall be made effective (each, a “Grant Date”) as follows:

 

  •  

With respect to an individual whose employment began or whose promotion occurred
prior to or on the Monthly Approval Date, on such Monthly Approval Date; and



--------------------------------------------------------------------------------

  •  

With respect to an individual whose employment begins or whose promotion occurs
on a date after the Monthly Approval Date, on the next Monthly Approval Date.

Annual Grants

Grants of Equity Awards to existing Employees (other than in connection with a
promotion) will be made, if at all, on an annual basis. It is the intention of
the Compensation Committee to consider and approve any such annual grants at a
meeting to be held as soon as all necessary information is available to the
Compensation Committee (the “Annual Approval Date”). These annual grants shall
be made effective (again, a “Grant Date”) as follows:

 

  •  

If the Annual Approval Date is on or before the third business day following the
filing of the Company’s Form 10-K, unless such day is not a day on which the
NASDAQ Global Select Market (or such other market on which the Company’s common
stock is then principally listed) is open for trading in which case it shall be
the next such trading day (a “Release Clearance Date”), then on such Release
Clearance Date; and

 

  •  

If the Annual Approval Date is after the Release Clearance Date, then on the
Annual Approval Date.

III. Approval of Equity Awards

Compensation Committee Approval

Other than as set forth in the CEO Guidelines described in the next section, all
Equity Award grants must be approved in advance by the Compensation Committee.
All Equity Award grants approved by the Compensation Committee should be
discussed and voted upon at an in-person or telephonic meeting of the
Compensation Committee. The minutes of such meetings at which Equity Award
grants are approved will list the name of each grantee, the type and amount of
Equity Awards he or she is granted, the scheduled grant date in accordance with
this Policy, the vesting schedule for the Equity Awards and any other
non-standard material terms. If restricted stock is approved, the amount of the
grant may be denominated in dollars or may be approved as a specific number of
shares. If stock options are approved, the amount of the grant will be either
the number of shares subject to the stock option or the fair market value of the
award calculated under ASC 718. If extraordinary circumstances arise
necessitating such action, the Compensation Committee may approve an Equity
Award grant by unanimous consent in writing or by electronic transmission
(rather than as part of a meeting). Any such consent in writing or by electronic
transmission will be effective as of the latest date it is signed or transmitted
by all members of the Compensation Committee, respectively, and, therefore, the
Grant Date may not be prior to such latest date.

 

2



--------------------------------------------------------------------------------

CEO Guidelines

The Company’s Chief Executive Officer (the “CEO”) shall have authority to grant
Equity Awards subject to the following guidelines:

 

      CEO Can Approve

Direct report to CEO or Vice President or above

   No

Related Person of CEO (as defined in the Company’s Related Person Transaction
Approval Policy)

   No

Equity Awards other than Stock Options or Restricted Stock Awards

   No

Stock Options of 20,001 shares or greater

   No

Stock Options of less than 20,001 shares (1)(2)(3)

   Yes

Restricted Stock Awards of 10,001 or greater

   No

Restricted Stock Awards of less than 10,001 shares (1)(2)(3)

   Yes

Notes:

1. If Equity Awards being authorized would be over annual equity budget approved
by the Board of Directors, Compensation Committee approval is required, even if
the Equity Award is less than the level stated here.

2. The aggregate value of any equity award authorized by the CEO cannot, on the
grant date, have a fair market value of greater than the amount of the
recipient’s annual base salary.

3. CEO cannot authorize Equity Awards of any sort to any individual of more than
20,000 shares in a calendar year.

The CEO shall report any award made pursuant to the authority above to the
Compensation Committee at its next regularly scheduled meeting.

With respect to any Equity Award not described above, the Board of Directors and
the Compensation Committee will provide guidelines to the CEO from time to time
setting forth the amounts and types of Equity Awards under the 2007 Plan that
may be granted to Employees in conjunction with their hiring or promotion, in
all cases, consistent with the terms of the 2007 Plan. All such Equity Awards
shall be recommended by the CEO to the Compensation Committee and shall remain
subject to approval by the Compensation Committee.

IV. Equity Award Pricing and Calculation

All Equity Awards will be priced and calculated on the Grant Date in the manner
described below.

Restricted Stock

The number of shares of restricted stock that are issued will be calculated by
dividing the dollar value of the approved award by the closing market price on
the NASDAQ Global Select Market (or such other market on which the Company’s
common stock is then principally listed) of a share of the Company’s common
stock on the Grant Date, unless a specific number of shares to be awarded has
been approved.

 

3



--------------------------------------------------------------------------------

Stock Options

The exercise price of all stock options will be equal to (or, if specified in
the approval of the stock option award, greater than) the closing market price
on the NASDAQ Global Select Market (or such other market on which the Company’s
common stock is then principally listed) of a share of the Company’s common
stock on the Grant Date. If the amount of the award is to be determined by
reference to a fair value calculated under ASC 718, then the number of shares to
be subject to such stock option shall be determined based on such fair value,
the exercise price determined in accordance with the preceding sentence and the
approved valuation assumptions, subject to any other limits on the number of
shares that may be subject to such stock option.

V. Informing Recipients of Equity Awards

With respect to all Equity Awards, the Company will provide a notice to each
Equity Award grantee promptly after the approval of such Equity Award. The
awards are deemed to be made on the date the key terms of the grants are
communicated to Grantee either (i) by email, (ii) in writing, or (iii) through
posting in the Grantee’s online E*TRADE brokerage account with respect to
Company equity awards. The Company will maintain appropriate records of the
Equity Award Agreements, either electronically or via another method of the
Company’s choice, at the Company’s principal office, at the offices of the
Company’s subsidiaries or through a vendor of the Company’s choice.

VI. Miscellaneous

The Compensation Committee has the sole power and authority to interpret the
terms of this Policy and such interpretations will be binding on all persons.
This Policy may be modified or amended at any time by the Board of Directors or
the Compensation Committee.

 

APPROVED: January 10, 2007

AMENDED: April 30, 2009

AMENDED: July 30, 2009

AMENDED: February 25, 2013

 

4



--------------------------------------------------------------------------------

EXHIBIT A

Plans

Amended and Restated 2007 Stock Option and Incentive Plan

2010 Inducement Stock Plan

 

A-1